DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/2/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. Applicant’s argument regarding Meyer does not teach “polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers” is not persuasive.  Recited limitation is written in alternate form and Meyer teaches use of Polystyrene (Meyer col 2 lines 16-21; Patent Board Decision: page 5).  
Applicant’s argument on para 2 of page 8, Wada does not use fluorine rubber in a resistive element having a negative or positive temperature coefficient is not persuasive.  Both Koyama and Meyer teaches using of different polymers in making heat sensitive resistor.  Examiner used Wada to merely teach a fluorinated polymer.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, appeal board agreed with examiner in establishing prima facie of obviousness (appeal board decision: page 8-9).

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 improperly depend on the cancelled claim 11.  It appears claim depends on claim 6.  For purpose of prosecution, examiner treated claim 12 dependent on claim 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (2005/0062581) in view of Meyer (3,673,121) and Wada et al. (4,327,697, hereinafter Wada).
Regarding claims 1, 3, Koyama teaches a circuit (when a temperature exceeds the certain value when the current is interrupted: para 21; circuit board: para 22) comprising a support (104/105 Fig 6) and on the support, a heat-sensitive resistor of positive temperature coefficient (abstract), comprising a resistive element based on a resistive element based on carbon black (Para 0021,31), said resistive element also containing a polymer (para 31).
However, Koyama does not teach the polymer having a molar mass between 50,000 and 150,000 g/mol, and a glass transition temperature Tg between 40 and 100qC and using solution and the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include polymer ratios as taught by Meyer into Koyama for measurements accuracy. Regarding, specific range, it would have been obvious to one/person of ordinary skill in the art at (POSITA) the time of invention to try different ratios for predictable result. Furthermore, where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Regarding negative resistive coefficient (NTC) resistor, it’s written in an alternate form and hence, is not considered by examiner.
However, the combination (Koyama modified by Meyer) does not teach the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.
Wada teaches a fluorinated polymer (col 6 lines 30-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include fluorinated polymer as taught by Wada into the combination for manufacturing success.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (2005/0062581) in view of Meyer (3,673,121) and Wada et al. (4,327,697 hereinafter Wada) as applied to claim 1, further in view of Shiboka et al. (JP03215058 EPO translation, hereinafter Shiboka).
Regarding claim 4, the combination (Koyama modified by Meyer and Wada) does not teach a heat-sensitive resistor positive temperature coefficient having an adjustable threshold temperature with a resistance which is constant below said threshold and which increases along with temperature above said threshold comprising, in series, a first resistive track made of a heat-sensitive paste of positive temperature coefficient, PTC, arranged in electrical series with second resistive track made of a heat-sensitive paste of negative temperature coefficient. Koyama teaches heat-sensitive resistor and negative positive temperature coefficient thermistor tracks (abastract).
Shiboka teaches a sensor with a Wheatstone bridge configuration with PTC and NTC sensors (Fig, para 0009) and resistor with plurality of tracks connected by common electrodes (a, b Fig 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include multiple resistors as taught Shiboka into the combination for measurement accuracy. Regarding series, it's a design choice. Regarding adjustable threshold, Koyama teaches adjusting target temperature range based on amount of carbon black (para 21).
Claims 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (2009/0165289 hereinafter Deng) in view of Koyama (2005/0062581), Meyer (3,673,121) and Wada et al. (4,327,697, hereinafter Wada).
Regarding claim 5, Deng teaches a method of fabricating negative temperature coefficient thermistor (abstract) using different metal powder of various weights (para 0015) and different solvent applied sequentially (para 16, 23, 25).
However, Deng does not teach using carbon black.

Therefore, it would have been obvious to one person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include carbon black as taught by Koyama for producing PTC thermistor for design choice.
However, the combination (Deng modified by Koyama) does not teach the polymer having a molar mass between 50,000 and 150,000 g/mol, and a glass transition temperature Tg between 40 and 100°C and using solution.
Meyer teaches mixing different weight of carbon black and polymer (table 1). Regarding dielectric constant and glass transition temperature, it's the property of a polymer. Regarding dry extract of polymer, absent of any criticality, Meyer teaches mixing with different ratios of carbon black and polymers.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include polymer ratios as taught by Meyer into the combination for measurements accuracy. Regarding, specific range, it would have been obvious to one/person of ordinary skill in the art at (POSITA) the time of invention to try different ratios for predictable result. Furthermore, where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Regarding negative resistive coefficient (NTC) resistor, it’s written in an alternate form and hence, is not considered by exami
However, the combination (Deng modified by Koyama and Meyer) does not teach the polymer belongs to the family of fluorinated polymers.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include fluorinated polymer as taught by Wada into the combination for manufacturing success.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 6-10, 13, Deng teaches a method of fabricating negative temperature coefficient thermistor (abstract) using different metal powder of various weights (para 0015) and different solvent ratios applied sequentially (para 16, 23, 25) and evaporated/cured at different temperatures (para 16,23,25). 
With respect to claim 12, the combination (Deng modified by Koyama and Meyer) does not teach the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.
Wada teaches a fluorinated polymer (col 6 lines 30-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include fluorinated polymer as taught by Wada into the combination for manufacturing success. However, the combination (Koyama modified by Meyer) does not teach the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.
Wada teaches a fluorinated polymer (col 6 lines 30-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include fluorinated polymer as taught by Wada into the combination for manufacturing success.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (2009/0165289 hereinafter Deng) in view of Koyama (2005/0062581) and Meyer (3,673,121)  and Wada et al. (4,327,697 hereinafter Wada) as applied to claim 5, further in view of Shiboka et al. (JP03215058 EPO translation, hereinafter Shiboka).
Regarding claim 14, the combination (Deng modified by Koyama, Meyer and Wada) does not teach a heat-sensitive resistor positive temperature coefficient having an adjustable threshold temperature with a resistance which is constant below said threshold and which increases along with temperature above said threshold comprising, in series, a first resistive track made of a heat-sensitive paste of positive temperature coefficient, PTC, arranged in electrical series with second resistive track made of a heat-sensitive paste of negative temperature coefficient. Koyama teaches heat-sensitive resistor and negative positive temperature coefficient thermistor tracks (abstract).
Shiboka teaches a sensor with a Wheatstone bridge configuration with PTC and NTC sensors (Fig, para 0009) and resistor with plurality of tracks connected by common electrodes (a, b Fig 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include multiple resistors as taught Shiboka into the combination for measurement accuracy. Regarding series, it's a design choice. Regarding adjustable threshold, Koyama teaches adjusting target temperature range based on amount of carbon black (para 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855